 



Exhibit 10.1

Execution Copy
(Multicurrency—Cross Border)
ISDA®
International Swap Dealers Association, Inc.
MASTER AGREEMENT
dated as of February 22, 2007
HSBC Bank USA, National Association and Nissan Auto Receivables 2007-A Owner
Trust have entered and/or anticipate entering into one or more transactions
(each a “Transaction”) that are or will be governed by this Master Agreement,
which includes the schedule (the “Schedule”), and the documents and other
confirming evidence (each a “Confirmation”) exchanged between the parties
confirming those Transactions.
Accordingly, the parties agree as follows:
1. Interpretation
(a) Definitions. The terms defined in Section 14 and in the Schedule will have
the meanings therein specified for the purpose of this Master Agreement.
(b) Inconsistency. In the event of any inconsistency between the provisions of
the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.
(c) Single Agreement. All Transactions are entered into in reliance on the fact
that this Master Agreement and all Confirmations form a single agreement between
the parties (collectively referred to as this “Agreement”), and the parties
would not otherwise enter into any Transactions.
2. Obligations
(a) General Conditions.
(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.
(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for
Copyright © 1992 by International Swap Dealers Association, Inc

 



--------------------------------------------------------------------------------



 



payments in the required currency. Where settlement is by delivery (that is,
other than by payment), such delivery will be made for receipt on the due date
in the manner customary for the relevant obligation unless otherwise specified
in the relevant Confirmation or elsewhere in this Agreement.
(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.
(b) Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.
(c) Netting. If on any date amounts would otherwise be payable:
(i) in the same currency; and
(ii) in respect of the same Transaction,
by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.
The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.
(d) Deduction or Withholding for Tax.
(i) Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:

2



--------------------------------------------------------------------------------



 



(1) promptly notify the other party (“Y”) of such requirement;
(2) pay to the relevant authorities the full amount required to be deducted or
withheld (including the full amount required to be deducted or withheld from any
additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;
(3) promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and
(4) if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment to
which Y is otherwise entitled under this Agreement, such additional amount as is
necessary to ensure that the net amount actually received by Y (free and clear
of Indemnifiable Taxes, whether assessed against X or Y) will equal the full
amount Y would have received had no such deduction or withholding been required.
However, X will not be required to pay any additional amount to Y to the extent
that it would not be required to be paid but for:
(A) the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or
(B) the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.
(ii) Liability. If:
(1) X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);
(2) X does not so deduct or withhold; and
(3) a liability resulting from such Tax is assessed directly against X,
then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

3



--------------------------------------------------------------------------------



 



(e) Default Interest; Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.
3. Representations
Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:
(a) Basic Representations.
(i) Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;
(ii) Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;
(iii) No Violation or Conflict. Such execution, delivery and performance do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;
(iv) Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and
(v) Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

4



--------------------------------------------------------------------------------



 



(b) Absence of Certain Events. No Event of Default or Potential Event of Default
or, to its knowledge, Termination Event with respect to it has occurred and is
continuing and no such event or circumstance would occur as a result of its
entering into or performing its obligations under this Agreement or any Credit
Support Document to which it is a party.
(c) Absence of Litigation. There is not pending or, to its knowledge, threatened
against it or any of its Affiliates any action, suit or proceeding at law or in
equity or before any court, tribunal, governmental body, agency or official or
any arbitrator that is likely to affect the legality, validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its ability to perform its obligations under this Agreement or such
Credit Support Document.
(d) Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.
(e) Payer Tax Representation. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(e) is accurate and true.
(f) Payee Tax Representations. Each representation specified in the Schedule as
being made by it for the purpose of this Section 3(f) is accurate and true.
4. Agreements
Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:
(a) Furnish Specified Information. It will deliver to the other party or, in
certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:
(i) any forms, documents or certificates relating to taxation specified in the
Schedule or any Confirmation;
(ii) any other documents specified in the Schedule or any Confirmation; and
(iii) upon reasonable demand by such other party, any form or document that may
be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,
in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

5



--------------------------------------------------------------------------------



 



(b) Maintain Authorisations. It will use all reasonable efforts to maintain in
full force and effect all consents of any governmental or other authority that
are required to be obtained by it with respect to this Agreement or any Credit
Support Document to which it is a party and will use all reasonable efforts to
obtain any that may become necessary in the future.
(c) Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.
(d) Tax Agreement. It will give notice of any failure of a representation made
by it under Section 3(f) to be accurate and true promptly upon learning of such
failure.
(e) Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated, organised, managed and
controlled, or considered to have its seat, or in which a branch or office
through which it is acting for the purpose of this Agreement is located (“Stamp
Tax Jurisdiction”) and will indemnify the other party against any Stamp Tax
levied or imposed upon the other party or in respect of the other party’s
execution or performance of this Agreement by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.
5. Events of Default and Termination Events
(a) Events of Default. The occurrence at any time with respect to a party or, if
applicable, any Credit Support Provider of such party or any Specified Entity of
such party of any of the following events constitutes an event of default (an
“Event of Default”) with respect to such party:
(i) Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;
(ii) Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;
(iii) Credit Support Default.
(1) Failure by the party or any Credit Support Provider of such party to comply
with or perform any agreement or obligation to be complied with or performed by
it in accordance with any Credit Support Document if such failure is continuing
after any applicable grace period has elapsed;

6



--------------------------------------------------------------------------------



 



(2) the expiration or termination of such Credit Support Document or the failing
or ceasing of such Credit Support Document to be in full force and effect for
the purpose of this Agreement (in either case other than in accordance with its
terms) prior to the satisfaction of all obligations of such party under each
Transaction to which such Credit Support Document relates without the written
consent of the other party; or
(3) the party or such Credit Support Provider disaffirms, disclaims, repudiates
or rejects, in whole or in part, or challenges the validity of, such Credit
Support Document;
(iv) Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;
(v) Default under Specified Transaction. The party, any Credit Support Provider
of such party or any applicable Specified Entity of such party (1) defaults
under a Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under, or an early termination of, that Specified Transaction,
(2) defaults, after giving effect to any applicable notice requirement or grace
period, in making any payment or delivery due on the last payment, delivery or
exchange date of, or any payment on early termination of, a Specified
Transaction (or such default continues for at least three Local Business Days if
there is no applicable notice requirement or grace period) or (3) disaffirms,
disclaims, repudiates or rejects, in whole or in part, a Specified Transaction
(or such action is taken by any person or entity appointed or empowered to
operate it or act on its behalf);
(vi) Cross Default. If “Cross Default” is specified in the Schedule as applying
to the party, the occurrence or existence of (1) a default, event of default or
other similar condition or event (however described) in respect of such party,
any Credit Support Provider of such party or any applicable Specified Entity of
such party under one or more agreements or instruments relating to Specified
Indebtedness of any of them (individually or collectively) in an aggregate
amount of not less than the applicable Threshold Amount (as specified in the
Schedule) which has resulted in such Specified Indebtedness becoming, or
becoming capable at such time of being declared, due and payable under such
agreements or instruments, before it would otherwise have been due and payable
or (2) a default by such party, such Credit Support Provider or such Specified
Entity (individually or collectively) in making one or more payments on the due
date thereof in an aggregate amount of not less than the applicable Threshold
Amount under such agreements or instruments (after giving effect to any
applicable notice requirement or grace period);
(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party:

7



--------------------------------------------------------------------------------



 



(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts; or
(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer:
(1) the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or
(2) the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.
(b) Termination Events. The occurrence at any time with respect to a party or,
if applicable, any Credit Support Provider of such party or any Specified Entity
of such party of any event specified below constitutes an Illegality if the
event is specified in (i) below, a Tax Event if the event is specified in
(ii) below or a Tax Event Upon Merger if the event is specified in (iii) below,
and, if specified to be applicable, a Credit Event Upon Merger if the event is
specified pursuant to (iv) below or an Additional Termination Event if the event
is specified pursuant to (v) below:

8



--------------------------------------------------------------------------------



 



(i) Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party):
(1) to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or
(2) to perform, or for any Credit Support Provider of such party to perform, any
contingent or other obligation which the party (or such Credit Support Provider)
has under any Credit Support Document relating to such Transaction;
(ii) Tax Event. Due to (x) any action taken by a taxing authority, or brought in
a court of competent jurisdiction, on or after the date on which a Transaction
is entered into (regardless of whether such action is taken or brought with
respect to a party to this Agreement) or (y) a Change in Tax Law, the party
(which will be the Affected Party) will, or there is a substantial likelihood
that it will, on the next succeeding Scheduled Payment Date (1) be required to
pay to the other party an additional amount in respect of an Indemnifiable Tax
under Section 2(d)(i)(4) (except in respect of interest under Section 2(e),
6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax (except in respect of
interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional amount is
required to be paid in respect of such Tax under Section 2(d)(i)(4) (other than
by reason of Section 2(d)(i)(4)(A) or (B));
(iii) Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);
(iv) Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in the
Schedule as applying to the party, such party (“X”), any Credit Support Provider
of X or any applicable Specified Entity of X consolidates or amalgamates with,
or merges with or into, or transfers all or substantially all its assets, to,
another entity and such action does not constitute an event described in
Section 5(a)(viii) but the creditworthiness of the

9



--------------------------------------------------------------------------------



 



resulting, surviving or transferee entity is materially weaker than that of X,
such Credit Support Provider or such Specified Entity, as the case may be,
immediately prior to such action (and, in such event, X or its successor or
transferee, as appropriate, will be the Affected Party); or
(v) Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).
(c) Event of Default and Illegality. If an event or circumstance which would
otherwise constitute or give rise to an Event of Default also constitutes an
Illegality, it will be treated as an Illegality and will not constitute an Event
of Default.
6. Early Termination
(a) Right to Terminate Following Event of Default. If at any time an Event of
Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).
(b) Right to Terminate Following Termination Event.
(i) Notice. If a Termination Event occurs, an Affected Party will, promptly upon
becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.
(ii) Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

10



--------------------------------------------------------------------------------



 



If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).
Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.
(iii) Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a Tax
Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.
(iv) Right to Terminate. If:
(1) a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or
(2) an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,
either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then continuing, designate a day not earlier than the day
such notice is effective as an Early Termination Date in respect of all Affected
Transactions.
(c) Effect of Designation.
(i) If notice designating an Early Termination Date is given under Section 6(a)
or (b), the Early Termination Date will occur on the date so designated, whether
or not the relevant Event of Default or Termination Event is then continuing.
(ii) Upon the occurrence or effective designation of an Early Termination Date,
no further payments or deliveries under Section 2(a)(i) or 2(e) in respect of
the Terminated Transactions will be required to be made, but without prejudice
to the other provisions of this Agreement. The amount, if any, payable in
respect of an Early Termination Date shall be determined pursuant to
Section 6(e).
(d) Calculations.
(i) Statement. On or as soon as reasonably practicable following the occurrence
of an Early Termination Date, each party will make the calculations on its part,
if any, contemplated by Section 6(e) and will provide to the other party a
statement (1) showing, in reasonable detail, such calculations (including all
relevant quotations and specifying any amount payable under Section 6(e)) and
(2) giving details of the relevant account to

11



--------------------------------------------------------------------------------



 



which any amount payable to it is to be paid. In the absence of written
confirmation from the source of a quotation obtained in determining a Market
Quotation, the records of the party obtaining such quotation will be conclusive
evidence of the existence and accuracy of such quotation.
(ii) Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.
(e) Payments on Early Termination. If an Early Termination Date occurs, the
following provisions shall apply based on the parties’ election in the Schedule
of a payment measure, either “Market Quotation” or “Loss”, and a payment method,
either the “First Method” or the “Second Method”. If the parties fail to
designate a payment measure or payment method in the Schedule, it will be deemed
that “Market Quotation” or the “Second Method”, as the case may be, shall apply.
The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any Set-off.
(i) Events of Default. If the Early Termination Date results from an Event of
Default:
(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.
(2) First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.
(3) Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the Non-defaulting Party) in respect of the
Terminated Transactions and the Termination Currency Equivalent of the Unpaid

12



--------------------------------------------------------------------------------



 



Amounts owing to the Non-defaulting Party less (B) the Termination Currency
Equivalent of the Unpaid Amounts owing to the Defaulting Party. If that amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it is a negative number, the Non-defaulting Party will pay the
absolute value of that amount to the Defaulting Party.
(4) Second Method and Loss. If the Second Method and Loss apply, an amount will
be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.
(ii) Termination Events. If the Early Termination Date results from a
Termination Event:
(1) One Affected Party. If there is one Affected Party, the amount payable will
be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.
(2) Two Affected Parties. If there are two Affected Parties:
(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and
(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).
If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.
(iii) Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

13



--------------------------------------------------------------------------------



 



(iv) Pre-Estimate. The parties agree that if Market Quotation applies an amount
recoverable under this Section 6(e) is a reasonable pre-estimate of loss and not
a penalty. Such amount is payable for the loss of bargain and the loss of
protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.
7. Transfer
Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that:
(a) a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and
(b) a party may make such a transfer of all or any part of its interest in any
amount payable to it from a Defaulting Party under Section 6(e).
Any purported transfer that is not in compliance with this Section will be void.
8. Contractual Currency
(a) Payment in the Contractual Currency. Each payment under this Agreement will
be made in the relevant currency specified in this Agreement for that payment
(the “Contractual Currency”). To the extent permitted by applicable law, any
obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.
(b) Judgments. To the extent permitted by applicable law, if any judgment or
order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant

14



--------------------------------------------------------------------------------



 



to the judgment or order, will be entitled to receive immediately from the other
party the amount of any shortfall of the Contractual Currency received by such
party as a consequence of sums paid in such other currency and will refund
promptly to the other party any excess of the Contractual Currency received by
such party as a consequence of sums paid in such other currency if such
shortfall or such excess arises or results from any variation between the rate
of exchange at which the Contractual Currency is converted into the currency of
the judgment or order for the purposes of such judgment or order and the rate of
exchange at which such party is able, acting in a reasonable manner and in good
faith in converting the currency received into the Contractual Currency, to
purchase the Contractual Currency with the amount of the currency of the
judgment or order actually received by such party. The term “rate of exchange”
includes, without limitation, any premiums and costs of exchange payable in
connection with the purchase of or conversion into the Contractual Currency.
(c) Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.
(d) Evidence of Loss. For the purpose of this Section 8, it will be sufficient
for a party to demonstrate that it would have suffered a loss had an actual
exchange or purchase been made.
9. Miscellaneous
(a) Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.
(b) Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.
(c) Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.
(d) Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.
(e) Counterparts and Confirmations.
(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

15



--------------------------------------------------------------------------------



 



(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.
(f) No Waiver of Rights. A failure or delay in exercising any right, power or
privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.
(g) Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.
10. Offices; Multibranch Parties
(a) If Section 10(a) is specified in the Schedule as applying, each party that
enters into a Transaction through an Office other than its head or home office
represents to the other party that, notwithstanding the place of booking office
or jurisdiction of incorporation or organisation of such party, the obligations
of such party are the same as if it had entered into the Transaction through its
head or home office. This representation will be deemed to be repeated by such
party on each date on which a Transaction is entered into.
(b) Neither party may change the Office through which it makes and receives
payments or deliveries for the purpose of a Transaction without the prior
written consent of the other party.
(c) If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.
11. Expenses
A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document to
which the Defaulting Party is a party or by reason of the early termination of
any Transaction, including, but not limited to, costs of collection.

16



--------------------------------------------------------------------------------



 



12. Notices
(a) Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:
(i) if in writing and delivered in person or by courier, on the date it is
delivered;
(ii) if sent by telex, on the date the recipient’s answerback is received;
(iii) if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);
(iv) if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or
(v) if sent by electronic messaging system, on the date that electronic message
is received,
unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.
(b) Change of Addresses. Either party may by notice to the other change the
address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.
13. Governing Law and Jurisdiction
(a) Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.
(b) Jurisdiction. With respect to any suit, action or proceedings relating to
this Agreement (“Proceedings”), each party irrevocably:
(i) submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and
(ii) waives any objection which it may have at any time to the laying of venue
of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

17



--------------------------------------------------------------------------------



 



Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.
(c) Service of Process. Each party irrevocably appoints the Process Agent (if
any) specified opposite its name in the Schedule to receive, for it and on its
behalf, service of process in any Proceedings. If for any reason any party’s
Process Agent is unable to act as such, such party will promptly notify the
other party and within 30 days appoint a substitute process agent acceptable to
the other party. The parties irrevocably consent to service of process given in
the manner provided for notices in Section 12. Nothing in this Agreement will
affect the right of either party to serve process in any other manner permitted
by law.
(d) Waiver of Immunities. Each party irrevocably waives, to the fullest extent
permitted by applicable law, with respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.
14. Definitions
As used in this Agreement:
“Additional Termination Event” has the meaning specified in Section 5(b).
“Affected Party” has the meaning specified in Section 5(b).
“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.
“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.
“Applicable Rate” means:
(a) in respect of obligations payable or deliverable (or which would have been
but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

18



--------------------------------------------------------------------------------



 



(b) in respect of an obligation to pay an amount under Section 6(e) of either
party from and after the date (determined in accordance with Section 6(d)(ii))
on which that amount is payable, the Default Rate;
(c) in respect of all other obligations payable or deliverable (or which would
have been but for Section 2(a)(iii)) by a Non-defaulting Party, the Non-default
Rate; and
(d) in all other cases, the Termination Rate.
“Burdened Party” has the meaning specified in Section 5(b).
“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.
“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.
“Credit Event Upon Merger” has the meaning specified in Section 5(b).
“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.
“Credit Support Provider” has the meaning specified in the Schedule.
“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.
“Defaulting Party” has the meaning specified in Section 6(a).
“Early Termination Date” means the date determined in accordance with Section
6(a) or 6(b)(iv).
“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.
“Illegality” has the meaning specified in Section 5(b).
“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

19



--------------------------------------------------------------------------------



 



“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.
“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.
“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or
(3) or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.
“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have been required after that date. For this
purpose, Unpaid Amounts in respect of the Terminated Transaction or group of
Terminated Transactions are to be

20



--------------------------------------------------------------------------------



 



excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values. If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.
“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.
“Non-defaulting Party” has the meaning specified in Section 6(a).
“Office” means a branch or office of a party, which may be such party’s head or
home office.
“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.
“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.
“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.
“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

21



--------------------------------------------------------------------------------



 



“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of:
(a) the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and
(b) such party’s Loss (whether positive or negative and without reference to any
Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.
“Specified Entity” has the meaning specified in the Schedule.
“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.
“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.
“Stamp Tax” means any stamp, registration, documentation or similar tax.
“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.
“Tax Event” has the meaning specified in Section 5(b).
“Tax Event Upon Merger” has the meaning specified in Section 5(b).
“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

22



--------------------------------------------------------------------------------



 



“Termination Currency” has the meaning specified in the Schedule.
“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.
“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.
“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.
“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market value of that which was (or would have
been) required to be delivered as of the originally scheduled date for delivery,
in each case together with (to the extent permitted under applicable law)
interest, in the currency of such amounts, from (and including) the date such
amounts or obligations were or would have been required to have been paid or
performed to (but excluding) such Early Termination Date, at the Applicable
Rate. Such amounts of interest will be calculated on the basis of daily
compounding and the actual number of days elapsed. The fair market value of any
obligation referred to in clause (b) above shall be reasonably determined by the
party obliged to make the determination under Section 6(e) or, if each party is
so obliged, it shall be the average of the Termination Currency Equivalents of
the fair market values reasonably determined by both parties.

23



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

                    HSBC BANK USA, NATIONAL ASSOCIATION
      NISSAN AUTO RECEIVABLES 2007—A OWNER TRUST,
      By:   /s/ Sandra Nicotra      By: WILMINGTON TRUST COMPANY,       Name:  
Sandra Nicotra     not in its individual capacity but solely      Title:  
Senior Vice President     as Owner Trustee      Date:   February 22, 2007       
  By:   /s/ Robert J. Perkins           Name:   Robert J. Perkins         
Title:   Sr. Financial Services Officer        Date:   February 22, 2007 

24



--------------------------------------------------------------------------------



 



Execution Copy
ISDA
International Swap Dealers Association, Inc.
SCHEDULE
to the
Master Agreement
dated as of February 22, 2007
between HSBC BANK USA, NATIONAL ASSOCIATION
(“Party A”)
and
NISSAN AUTO RECEIVABLES 2007-A OWNER TRUST
(“Party B”)
Part 1. Termination Provisions.

(a)   The following shall apply:

(i) Termination by Party A — Events of Default Notwithstanding the provisions of
Section 5(a), the only events which will constitute Events of Default when they
occur in relation to Party B will be those events specified in Sections 5(a)(i)
(Failure To Pay Or Deliver) and Section 5(a)(vii) (Bankruptcy), other than the
events specified in Section 5(a)(vii)(2).
Accordingly, the provisions of Section 5(a)(ii) (Breach Of Agreement), the
provisions of Section 5(a)(iii) (Credit Support Default), the provisions of
Section 5(a)(iv) (Misrepresentation), the provisions of Section 5(a)(v) (Default
Under Specified Transaction), the provisions of Section 5(a)(vi) (Cross
Default), the provisions of Section 5(a)(vii)(2) (insolvency) and the provisions
of Section 5(a)(viii) (Merger Without Assumption) will in no circumstances be
regarded as having given rise to an Event of Default with respect to Party B.
(ii) Termination by Party A — Termination Events Notwithstanding the provisions
of Section 5(b), and save as otherwise provided herein, the only events which
will constitute Termination Events when they occur in relation to Party B will
be those

 



--------------------------------------------------------------------------------



 



events specified in Section 5(b)(i) (Illegality) and Section 5(b)(v) (Additional
Termination Event). Accordingly, the provisions of Section 5(b)(iv) (Credit
Event Upon Merger) will not be regarded as having given rise to a Termination
Event with respect to Party B and Party A may not designate an Early Termination
Date related to the provisions of Section 5(b)(ii) (Tax Event) or the provisions
of Section 5(iii) (Tax Event Upon Merger).
(iii) Termination by Party B — Events of Default and Termination Events. Save as
otherwise provided herein, the provisions of Section 5 will apply with respect
to Party A without amendment save for the provisions of Section 5(b)(iii) will
apply to Party A provided that Party A shall not be entitled to designate an
Early Termination Date by reason of a Tax Event Upon Merger in respect of which
it is the Affected Party. For purposes of Section 5(a)(vi) (Cross Default), the
Threshold Amount applicable to Party A shall be 3% of Shareholders equity
(excluding deposits).

(b)   “Specified Entity” none specified in relation to either Party A or Party
B.   (c)   “Specified Transaction” will have the meaning specified in Section 14
of this Agreement.   (d)   The “Automatic Early Termination” provision of
Section 6(a) of this Agreement will not apply to Party A and will not apply to
Party B.   (e)   Payments on Early Termination. For the purpose of Section 6(e)
of this Agreement:

Market Quotation will apply and the Second Method will apply; provided, however,
with respect to an early termination in which Party A is the Defaulting Party or
sole Affected Party in respect of an Additional Termination Event or Tax Event
Upon Merger, notwithstanding Section 6 of this Agreement, the following
amendment to this Agreement set forth in paragraphs (i) to (ix) below shall
apply:
The definition of “Market Quotation” shall be deleted in its entirety and
replaced with the following:
“ “Market Quotation” means, with respect to one or more Terminated Transactions,
a Firm Offer which is (1) made by a Reference Market-maker that is an Eligible
Replacement with Rated Debt, (2) for an amount that would be paid to Party B
(expressed as a negative number) or by Party B (expressed as a positive number)
in

2



--------------------------------------------------------------------------------



 



consideration of an agreement between Party B and such Reference Market-maker to
enter into a transaction (the “Replacement Transaction”) that would have the
effect of preserving for such party the economic equivalent of any payment or
delivery (whether the underlying obligation was absolute or contingent and
assuming the satisfaction of each applicable condition precedent) by the parties
under Section 2(a)(i) in respect of such Terminated Transactions or group of
Terminated Transactions that would, but for the occurrence of the relevant Early
Termination Date, have been required after that Date, (3) made on the basis that
Unpaid Amounts in respect of the Terminated Transaction or group of Transactions
are to be excluded but, without limitation, any payment or delivery that would,
but for the relevant Early Termination Date, have been required (assuming
satisfaction of each applicable condition precedent) after that Early
Termination Date is to be included and (4) made in respect of a Replacement
Transaction with commercial terms substantially the same as those of this
Agreement (save for the exclusion of provisions relating to Transactions that
are not Terminated Transactions).”
(iii) The definition of “Settlement Amount” shall be deleted in its entirety and
replaced with the following:
“Settlement Amount” means, with respect to any Early Termination Date, an amount
(as determined by Party B) equal to:

  (a)   If a Market Quotation for the relevant Terminated Transaction or group
of Terminated Transactions is accepted by Party B so as to become legally
binding on or before the day falling ten Local Business Days after the day on
which the Early Termination Date is designated (or such later day as Party B may
specify in writing to Party A, which in any event will not be later than the
Early Termination Date) (such day, the “Latest Settlement Amount Determination
Day”), the Termination Currency Equivalent of the amount (whether positive or
negative) of such Market Quotation; or     (b)   If no Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions is accepted
by Party B so as to become legally binding on or before the Latest Settlement
Amount Determination Day, Party B’s Loss (whether positive or negative and
without reference to any Unpaid Amounts) for the relevant Terminated Transaction
or group of Terminated Transactions.

3



--------------------------------------------------------------------------------



 



(iv) For the purpose of clause (4) of the definition of Market Quotation, Party
B shall determine in its sole discretion, acting in a commercially reasonable
manner, whether a Firm Offer is made in respect of a Replacement Transaction
with commercial terms substantially the same as those of this Agreement (save
for the exclusion of provisions relating to Transactions that are not Terminated
Transactions).
(v) Party B undertakes to use its reasonable efforts to obtain at least one
Market Quotation before the Latest Settlement Amount Determination Day.
(vi) Party B will be deemed to have discharged its obligations under (v) above
if it requests Party A to obtain Market Quotations, where such request is made
in writing within two Local Business Days after the day on which the Early
Termination Date is designated.
(vii) if Party B requests Party A in writing to obtain Market Quotations, Party
A shall use its reasonable efforts to do so before the Latest Settlement Amount
Determination Day.
(viii) Any amount calculated as being due in respect of an Early Termination
Date will be payable in accordance with Section 6(d)(ii), provided that if such
payment is owed to Party B, it will be payable on the day that notice of the
amount payable is given to Party A.
(ix) If the Settlement Amount is a negative number, Section 6(e)(i)(3) of this
Agreement shall be deleted in its entirety and replaced with the following:
“Second Method and Market Quotation. If Second Method and Market Quotation
apply, (1) Party B shall pay to Party A an amount equal to the absolute value of
the Settlement Amount in respect of the Terminated Transactions, (2) Party B
shall pay to Party A the Termination Currency Equivalent of the Unpaid Amounts
owing to Party A and (3) Party A shall pay to Party B the Termination Currency
Equivalent of the Unpaid Amounts owing to Party B, Provided that, (i) the
amounts payable under (2) and (3) shall be subject to netting in accordance with
Section 2(c) of this Agreement and (ii) notwithstanding any other provision of
this Agreement, any amount payable by Party A under (3) shall not be netted-off
against any amount payable by Party B under (1).”.

4



--------------------------------------------------------------------------------



 



(f)   “Termination Currency” means U.S. Dollars.   (g)   Additional Termination
Event will apply. Each of the following events shall constitute an Additional
Termination Event hereunder:

(i) Acceleration of the Notes. The following shall constitute an Additional
Termination Event in which Party B shall be the sole Affected Party: Any
acceleration of the Notes outstanding occurs following an event of default under
the Indenture.
(ii) Regulation AB Financial Disclosure. The following shall constitute an
Additional Termination Event in which Party A shall be the sole Affected Party:
The failure of Party A to materially comply with or materially perform any
agreement or undertaking to be complied with or performed by Party A under
Part 5(t).
(iii) S&P Downgrade of Party A. The failure by Party A to post Eligible
Collateral in accordance with the terms of the Credit Support Annex or to obtain
a guarantee in accordance with Part 5(q) or to transfer its rights and
obligations hereunder to a Qualified Counterparty in accordance with Part 5(q)
shall constitute an Additional Termination Event for which Party A shall be the
sole Affected Party.
(iv) Moody’s First Rating Trigger Collateral. The following shall constitute an
Additional Termination Event in which Party A is the sole Affected Party: Party
A has failed to comply with or perform any obligation to be complied with or
performed by Party A in accordance with the Credit Support Annex from time to
time entered into between Party A and Party B in relation to this Agreement and
either (x) the Moody’s Second Rating Trigger Requirements do not apply or
(y) less than 30 Local Business Days have elapsed since the last time the
Moody’s Second Rating Trigger Requirements did not apply.
(v) Moody’s Second Rating Trigger Replacement. The following shall constitute an
Additional Termination Event in which Party A is the sole Affected Party:
(x) The Moody’s Second Rating Trigger Requirements apply and 30 or more Local
Business Days have elapsed since the last time the Moody’s Second Rating Trigger
Requirements did not apply and (y) (A) at least one Eligible Replacement has
made a Firm Offer (which remains capable of becoming legally binding upon
acceptance) to be the transferee of a transfer to be made in

5



--------------------------------------------------------------------------------



 



accordance with Part 5(e) below and/or (B) at least one entity with the Moody’s
First Trigger Required Ratings and/or the Moody’s Second Trigger Required
Ratings has made a Firm Offer (which remains capable of becoming legally binding
upon acceptance by the offeree) to provide an Eligible Guarantee in respect of
all of Party A’s present and future obligations under this Agreement.
For the purpose of Part 1(e) and sub-paragraphs (iv) and (v) above:
“Eligible Guarantee” means an unconditional and irrevocable guarantee that is
provided by a guarantor as principal debtor rather than surety and is directly
enforceable by Party B, where either (A) a law firm has given a legal opinion
confirming that none of the guarantor’s payments to Party B under such guarantee
will be subject to withholding for tax or (B) such guarantee provides that, in
the event that any of such guarantor’s payments to Party B are subject to
withholding for tax, such guarantor is required to pay such additional amount as
is necessary to ensure that the net amount actually received by Party B (free
and clear of any withholding tax) will equal the full amount Party B would have
received had no such withholding been required.
“Eligible Replacement” means an entity (A) with the Moody’s First Trigger
Required Ratings and/or the Moody’s Second Trigger Required Ratings that is the
subject of a legal opinion given by a law firm confirming that none of its
payments to Party B will be subject to withholding for tax or (B) whose present
and future obligations owing to Party B are guaranteed pursuant to an Eligible
Guarantee provided by a guarantor with the Moody’s First Trigger Required
Ratings and/or the Moody’s Second Trigger Required Ratings.
“Firm Offer” means an offer which, when made, was capable of becoming legally
binding upon acceptance.
“Moody’s Short-term Rating” means a rating assigned by Moody’s under its
short-term rating scale in respect of an entity’s short-term, unsecured and
unsubordinated debt obligations

6



--------------------------------------------------------------------------------



 



“Relevant Entities” means Party A and any guarantor under an Eligible Guarantee
in respect of all of Party A’s present and future obligations under this
Agreement.
(A) The “Moody’s First Rating Trigger Requirements” shall apply so long as no
Relevant Entity has the Moody’s First Trigger Required Ratings.
An entity shall have the “Moody’s First Trigger Required Ratings” (x) where such
entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-1” and its long-term, unsecured and unsubordinated debt obligations are
rated “A2” or above by Moody’s and (y) where such entity is not the subject of a
Moody’s Short-term Rating, if its long-term, unsecured and unsubordinated debt
obligations are rated “A1” or above by Moody’s.
(B) So long as the Moody’s First Rating Trigger Requirements apply, Party A will
at its own cost use commercially reasonable efforts to, as soon as reasonably
practicable, (x) procure an Eligible Guarantee in respect of all of Party A’s
present and future obligations under this Agreement to be provided by a
guarantor with the Moody’s First Trigger Required Ratings, (y) transfer to Party
B the amount of Eligible Collateral required under the Credit Support Annex or
(y) transfer this Agreement in accordance with Part 5(e) below.
(C) The “Moody’s Second Rating Trigger Requirements” shall apply so long as no
Relevant Entity has the Moody’s Second Trigger Required Ratings.
An entity shall have the “Moody’s Second Trigger Required Ratings” (x) where
such entity is the subject of a Moody’s Short-term Rating, if such rating is
“Prime-2” or above and its long-term, unsecured and unsubordinated debt
obligations are rated “A3” or above by Moody’s and (y) where such entity is not
the subject of a Moody’s Short-term Rating, if its long-term, unsecured and
unsubordinated debt obligations are rated “A3” or above by Moody’s.
(D) So long as the Moody’s Second Rating Trigger Requirements apply, Party A
will at its own cost use commercially reasonable efforts to, as soon as
reasonably practicable, either (x) procure an Eligible Guarantee in respect of
all of Party A’s present and future obligations under this Agreement to be
provided by a guarantor with the Moody’s First Trigger Required Ratings and/or
the Moody’s Second Trigger Required Ratings or (y) transfer this Agreement in
accordance with Part 5(e) below, and in both the case of (x) and (y), transfer
to Party B the amount of Eligible Collateral required under the Credit Support
Annex.

7



--------------------------------------------------------------------------------



 



In the event of an Early Termination Date in respect of a Party A Rating
Downgrade, a Moody’s First Rating Trigger Replacement or a Moody’s Second Rating
Trigger Replacement and the entering into by Party B of alternative swap
arrangements, Party A shall pay all reasonable out-of-pocket expenses, including
legal fees and stamp taxes, relating to the entering into of such alternative
swap arrangements.
Part 2. Tax Representations

(a)   Payer Representations. For the purpose of Section 3(e) of this Agreement,
Party A will make the following representation and Party B will make the
following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to the other party under this Agreement. In making this
representation, it may rely on (i) the accuracy of any representations made by
the other party pursuant to Section 3(f) of this Agreement, (ii) the
satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this
Agreement and the accuracy and effectiveness of any document provided by the
other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement and
(iii) the satisfaction of the agreement of the other party contained in Section
4(d) of this Agreement, provided that it shall not be a breach of this
representation where reliance is placed on clause (ii) and the other party does
not deliver a form or document under Section 4(a)(iii) of this Agreement by
reason of material prejudice to its legal or commercial position.

(b)   Payee Representations. For the purpose of Section 3(f) of this Agreement,
Party A and Party B will make the representations in (i) and (ii) below.

  (i)   Party A represents that it is a national bank organized under the laws
of the United States.

8



--------------------------------------------------------------------------------



 



  (ii)   Party B represents that it is a Delaware statutory trust organized or
formed under the laws of the State of Delaware.

Part 3. Agreement to Deliver Documents.
For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:

(a)   Tax forms, documents or certificates to be delivered are:

Party A and Party B shall promptly deliver to the other party (or as directed)
any form or document accurately completed and in a manner reasonably
satisfactory to the other party that may be required or reasonably requested in
order to allow the other party to make a payment under a Transaction without any
deduction or withholding for or on account of any Tax or with such deduction or
withholding at a reduced rate, promptly upon reasonable demand by the other
party.

(b)   Other documents to be delivered are:

                          Covered by Section Party required to   Form/Document/
  Date by which to be   3(d) Representation deliver document   Certificate  
delivered   of this Agreement
Party A and Party B
  Evidence of the authority of the signatories of this Agreement including
specimen signatures of such signatories.   Upon execution of this Agreement.  
Yes
 
           
Party A
  An opinion of counsel addressed to Party B in form and substance reasonably
acceptable to Party B.   Upon execution of this Agreement.   No

9



--------------------------------------------------------------------------------



 



                          Covered by Section Party required to   Form/Document/
  Date by which to be   3(d) Representation deliver document   Certificate  
delivered   of this Agreement
Party B
  An opinion of Party B’s counsel addressed to Party A in form and substance
reasonably acceptable to Party A.   Upon execution of this Agreement.   No
 
           
Party B
  A duly executed certificate of the secretary or assistant secretary of the
Owner Trustee of Party B certifying the name and true signature of each person
authorized to execute this Agreement and enter into Transactions for Party B.  
Upon execution of this Agreement.   Yes
 
           
Party B
  Copies of executed Indenture and Sale and Servicing Agreement.   Upon
execution of such Agreements   Yes
 
           
Party A
  Financial data relating to Party A, as required pursuant to Part 5(t) of this
Schedule.   As required pursuant to Part 5(t) of this Schedule.   Yes

10



--------------------------------------------------------------------------------



 



Part 4. Miscellaneous.

(a)   Addresses for Notices. For the purpose of Section 12(a) of this Agreement:
      Address for notices or communications to Party A:       Address: 452 Fifth
Avenue, New York, NY 10018
Attention: Legal Department
Telex No.: Not applicable           Answerback: Not applicable
Facsimile No.: 646-366-3315     Telephone No.: 212-525-3158
Electronic Messaging System Details: Not applicable       Address for notices or
communications to Party B:

          Address:   c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890

    Attention: Nissan Auto Receivables 2007-A Owner Trust/Dorri Wolhar
Telex No.: Not applicable          Answerback: Not applicable
Facsimile No.: 302-636-4140          Telephone No.: 302-636-6194
Electronic Messaging System Details: Not applicable       With a copy to:      
Nissan Motor Acceptance Corporation
BellSouth Tower
333 Commerce Street, 10th Floor, B-10-C
Nashville, Tennessee 37201-1800
Attention: Rachel Serina, CTP, Senior Treasury Manager, Funding
Telephone No.: 615-725-8146
Facsimile No.: 615-725-1720

11



--------------------------------------------------------------------------------



 



    With a copy to the Indenture Trustee at:

           Address:   Wells Fargo Center
Sixth and Marquette Avenue
MAC N9311-161
Minneapolis, MN 55479

Attention: Asset Backed Securities Department
Telex No.: Not applicable            Answerback: Not applicable
Facsimile No.: (612) 667-3464     Telephone No.: 612-667-7181

Electronic Messaging System Details: Not applicable

(b)   Process Agent. For the purpose of Section 13(c) of this Agreement:

Party A appoints as its Process Agent            Not applicable
Party B appoints as its Process Agent            Not applicable

(c)   Notices. Section 12(a) of the Agreement is amended by adding the words in
the third line thereof after the phrase “messaging system” and before the “)”
the words “; provided, however, any such notice or other communication may be
given by facsimile transmission if telex is unavailable, no telex number is
supplied by the party providing notice, or if answer back confirmation is not
received from the party to whom the telex is sent.”   (d)   Offices. The
provisions of Section 10(a) of this Agreement will apply to this Agreement.  
(e)   Multibranch Party. For the purpose of Section 10(c) of this Agreement:

Party A is not a Multibranch Party.
Party B is not a Multibranch Party.

(f)   Calculation Agent. The Calculation Agent is Party B, unless otherwise
specified in a Confirmation in relation to the relevant Transaction.

12



--------------------------------------------------------------------------------



 



(g)   Credit Support Document. Details of any Credit Support Document:

         
 
  With respect to Party A:   The Credit Support Annex and any guarantee in
support of Party A’s obligation under this Agreement
 
       
 
  With respect to Party B:   Not applicable

(h)   Credit Support Provider. Credit Support Provider means in relation to

         
 
  Party A:   The guarantor under any guarantee in support of Party A’s
obligations under this Agreement
 
       
 
  Party B:   Not applicable.

(i)   Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York (without reference to choice
of laws doctrine except Section 5-1401 and Section 5-1402 of the New York
General Obligation Law).   (j)   Netting of Payments. The limitation set forth
in Section 2(c)(ii) of this Agreement will apply and therefore the netting in
Section 2(c) of this Agreement will be limited to the same Transaction.   (k)  
“Affiliate” will have the meaning specified in Section 14 of this Agreement.  
(l)   No Gross Up by Party B. Section 2(d)(i)(4) is hereby deleted and replaced
by the following:

“(4) (A) If Party A is the party so required to deduct or withhold, then Party A
shall make such additional payment as is necessary to ensure that the net amount
actually received by Party B (free and clear of all Taxes, whether assessed
against it or Party B) will equal the full amount Party B would have received
had no such deduction or withholding been required; and
(B) if Party B is the party so required to deduct or withhold, then Party B
shall make the relevant payment subject to such deduction or withholding and
Party B will not be required to gross up.
For the avoidance of doubt, the fact that any payment is made by Party B subject
to the provisions of (B) above shall at no time affect the obligations of Party
A under (A) above.”

13



--------------------------------------------------------------------------------



 



Part 5. Other Provisions.

(a)   ISDA Definitions

The definitions and provisions contained in the 2000 ISDA Definitions (the “2000
Definitions”) as published by the International Swaps and Derivatives
Association, Inc., are incorporated by reference into this Agreement. The
Agreement and each Transaction will be governed by the 2000 Definitions as they
may be officially amended and supplemented from time to time by ISDA.
For the sake of clarity, unless otherwise specified in this Agreement, the
following documents shall govern in the order in which they are listed in the
event of any inconsistency between any of the documents:

  (i)   the Confirmation;     (ii)   the Schedule;     (iii)   the 2000
Definitions; and     (v)   the printed form of ISDA Master Agreement.

(b)   Relationship Between Parties

Each party will be deemed to represent to the other party on the date on which
it enters into a Transaction that (absent a written agreement between the
parties that expressly imposes affirmative obligations to the contrary for the
Transaction):
(i) Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgement and
upon advice from such advisors as it has deemed necessary. It is not relying on
any communication (written or oral) of the other party as investment advice or
as a recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. It has not received from the other party any
assurance or guarantee as to the expected results of that Transaction.

14



--------------------------------------------------------------------------------



 



(ii) Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.
(iii) Status of Parties. Each party is acting as principal and not as agent and
the other party is not acting as a fiduciary for or as an advisor to it in
respect of that Transaction.
(iv) Eligible Contract Participant. It is an “eligible contract participant” as
defined in Section 1a(12) of the U.S. Commodity Exchange Act, 7 U.S.C.
Section 1a(12).
(v) FDIC Requirements. If it is a bank subject to the requirements of 12 U.S.C.
§ 1823(e), the necessary action to authorize referred to in the representation
in Section 3(a)(ii) includes all authorizations required under the Federal
Deposit Insurance Act as amended, including amendments effected by the Financial
Institutions Reform, Recovery and Enforcement Act of 1989, and under any
agreement, writ, decree, or order entered into with such party’s supervisory
authorities. At all times during the term of this Agreement, such party will
continuously include and maintain as part of its official written books and
records this Agreement, this Schedule and all other exhibits, supplements, and
attachments hereto and documents incorporated by reference herein, all
Confirmations, and evidence of all necessary authorizations.
(vi) ERISA. It continuously represents that it is not (i) an employee benefit
plan (an “ERISA Plan”) as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), subject to Title 1 of ERISA
or Section 4975 of the Internal Revenue Code of 1986, as amended, (ii) a person
or entity acting on behalf of an ERISA Plan or (iii) a person or entity the
assets of which constitute assets of an ERISA Plan.” It will provide notice to
the other party in the event that it is aware that it is in breach of any aspect
of this representation or is aware that with the passing of time, giving of
notice or expiry of any applicable grace period, it will breach this
representation.

(c)   Waiver of Jury Trial. Each party hereby irrevocably waives any and all
rights to trial by jury with respect to any legal proceeding arising out of or
relating to this Agreement or any Transaction contemplated hereby.

15



--------------------------------------------------------------------------------



 



(d)   Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of the Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction unless such severance
shall substantially impair the benefits of the remaining portions of this
Agreement or changes the reciprocal obligations of the parties. The parties
hereto shall endeavour in good faith negotiations to replace the prohibited or
unenforceable provision with a valid provision, the economic effect of which
comes as close as possible to that of the prohibited or unenforceable provision.
  (e)   Transfers. Notwithstanding the provisions of Section 7:-

(i) No transfer by Party A of this Agreement or any interest or obligation in or
of Party A under this Agreement shall be effective unless:

  (A)   Party B consents to such transferee;     (B)   The Rating Agency
Condition shall have been satisfied;     (C)   Party A shall have given Party B,
the Servicer and the Indenture Trustee at least twenty days prior written notice
of the proposed transfer; and     (D)   such transfer otherwise complies with
the terms of the Indenture and the other Transaction Agreements.

     Upon the effectiveness of any transfer, each of Party A and Party B shall
be released (in each case to the extent of the obligations so transferred) from
its obligations as a party to this Agreement without any further notification or
other action.
(ii) Except to the extent contemplated by the Indenture, neither this Agreement
nor any interest in or under this Agreement may be transferred by Party B to any
other entity save with Party A’s prior written consent (such consent not to be
unreasonably withheld or delayed).

(f)   Permitted Security Interest. For purposes of Section 7 of this Agreement,
Party A hereby consents to the Permitted Security Interest.

“Permitted Security Interest” means the pledge and assignment by Party B of the
Swap Collateral to the Indenture Trustee pursuant to the Indenture, and the
granting to the Indenture Trustee of a security interest in the Swap Collateral
pursuant to the Indenture.

16



--------------------------------------------------------------------------------



 



“Swap Collateral” means all right, title and interest of Party B in this
Agreement, each Transaction hereunder, and all present and future amounts
payable by Party A to Party B under or in connection with this Agreement or any
Transaction governed by this Agreement, including, without limitation, any
transfer or termination of any such Transaction.
“Indenture Trustee” means Wells Fargo Bank, National Association or any
successor, acting as Indenture Trustee pursuant to the Indenture.

(g)   Absence of Certain Events. Section 3(b) of this Agreement is hereby
amended by inserting the parenthetical “(with respect to Party A only)”
immediately after the phrase “No Event of Default or”.

(h)   Events of Default. Section 5(a)(i) of this Agreement is hereby amended by
changing the word “third” to “first” in the phrase “if such failure is not
remedied on or before the third Local Business Day after notice of such failure
is given to the party” and the addition of the following at the end thereof:

“, it being understood that amounts payable by Party B are not due except to the
extent set forth in Section 5.06 of the Sale and Servicing Agreement.”

(i)   Payment on Early Termination. If an Early Termination Date occurs in
respect of which Party A is the Defaulting Party or the sole Affected Party with
respect to an Additional Termination Event, Party B will not be required to pay
any amounts payable to Party A under Section 6(e) in respect of such Early
Termination Date, and Party A will not be permitted to set-off in respect of
such amounts, until payment in full of all amounts outstanding under the Notes.

(j)   No Set-Off. Party A and Party B hereby waive any and all right of set-off
with respect to any amounts due under this Agreement or any Transaction,
provided that nothing herein shall be construed to waive or otherwise limit the
netting provisions contained in Sections 2(c) of this Agreement.

(k)   Indenture. Party B hereby acknowledges that Party A is a secured party
under the Indenture with respect to this Agreement, and Party B agrees for the
benefit of Party A that it will not amend the Indenture in a manner which
materially and adversely affects the rights or obligations of Party A under the
Indenture unless Party A shall have consented in writing to such action (and
such consent shall be deemed to have been given if Party A does not object in
writing within ten (10) business days after receipt of a written request for
such consent).

17



--------------------------------------------------------------------------------



 



(l)   No Recourse. The liability of Party B to Party A hereunder is limited in
recourse solely to the amounts payable to Party A from the Available Amounts,
Advances made on such Distribution Date and the amounts withdrawn from the
Reserve Account in accordance with the priority of payments set forth in
Section 5.06 of the Sale and Servicing Agreement.   (m)   No Petition.Party A
hereby covenants and agrees that prior to the date which is one year (or, if
longer, the applicable preference period) and one day after payment in full of
all obligations of each Bankruptcy Remote Party in respect of all securities
issued by any Bankruptcy Remote Party (i) it shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of any party hereto or any other creditor of
such Bankruptcy Remote Party, and (ii) it shall not commence or join with any
other Person in commencing any proceeding against such Bankruptcy Remote Party
under any bankruptcy, reorganization, liquidation or insolvency law or statute
now or hereafter in effect in any jurisdiction. This section shall survive the
termination of this Agreement.

As used above, “Bankruptcy Remote Party” means any of Nissan Auto Receivables
Corporation II and Party B.

(n)   Confirmation. Each party acknowledges and agrees that the Confirmation
executed as of the date hereof and designated as Party A Global ID No. 468253 HN
shall be the only Transaction governed by this Agreement (it being understood
that, in the event such Confirmation shall be amended (in any respect), such
amendment shall not constitute (for purposes of this paragraph) a separate
Transaction or a separate Confirmation). Party A and Party B shall not enter
into any additional Confirmations or Transactions hereunder.

18



--------------------------------------------------------------------------------



 



(o)   Potential Events of Default. Section 2(a)(iii) is amended by the deletion
of the words “or Potential Event of Default”.

(p)   Limitation of Liability. Notwithstanding anything contained herein to the
contrary, in executing this Agreement (including the Schedule, Credit Support
Annex and each Confirmation) on behalf of Party B, Wilmington Trust Company (the
“Owner Trustee”) and the Indenture Trustee are acting solely in its capacity as
owner trustee of Party B and indenture trustee, respectively, and not in its
individual capacity, and in no event shall either one of them, in their
individual capacity, have any liability for the representations, warranties,
covenants, agreements or other obligations of Party B hereunder, for which
recourse shall be had solely to the assets of Party B, except to the extent of
its fraud, breach of trust or willful misconduct.

(q)   S&P Downgrade of Party A. In the event (i) S&P assigns a short-term debt
rating lower than “A-1” to Party A or (ii) S&P assigns a long-term debt rating
lower than “A+” to Party A (if Party A only has a long-term debt rating) (each
such event, a “Party A Rating Downgrade”), Party A shall (A) promptly, but in no
event later than two (2) Local Business Days following the date of such Party A
Rating Downgrade, give Party B, the Servicer and the Indenture Trustee written
notice of the occurrence of such Party A Rating Downgrade, and (B) use
commercially reasonable efforts to find a Qualified Counterparty promptly and
transfer, in accordance with and subject to the limitations of Part 5(e), its
rights and obligations to Qualified Counterparty. Party A shall continue to
perform its obligations and use commercially reasonable efforts to find a
Qualified Counterparty until a Qualified Counterparty is in place. The cost of
finding and putting into place a Qualified Counterparty shall be borne by Party
A. Not later than thirty (30) calendar days after such Party A Rating Downgrade,
if Party A has not transferred its obligations to a Qualified Counterparty in
accordance with the foregoing provisions, Party A shall either (i) obtain (at
Party A’s expense) an unconditional guarantee or other similar assurance in
respect of Party A’s obligations under this Agreement from a guarantor that has
Rated Debt and which guarantee and guarantor satisfy the Rating Agency
Condition; or (ii) transfer within thirty (30) days of such downgrade and from
time to time thereafter to Party B under the Credit Support Annex the amount of
Eligible Collateral required

19



--------------------------------------------------------------------------------



 



    under the Credit Support Annex. In the event Party A complies with the
requirements set forth in the preceding sentence and the Party A Rating
Downgrade relates only to an action taken by S&P, Party A shall not be required
to find a replacement counterparty until the time at which (i) S&P assigns a
long-term senior unsecured debt rating lower than BBB+ to Party A or (ii) S&P
withdraws its ratings assigned to Party A (each such event, a “Level Two S&P
Party A Downgrade”), at which time Party A must (i) transfer within one Local
Business Day of such downgrade and from time to time thereafter to Party B under
the Credit Support Annex the amount of Eligible Collateral required under the
Credit Support Annex and (ii) immediately (but in no event later than thirty
(30) calendar days of such downgrade) find and put into place a Qualified
Counterparty. The cost of finding and putting into place a Qualified
Counterparty shall be borne by Party A. Once a Qualified Counterparty is in
place, Party B shall return any such Eligible Collateral to Party A pursuant to
the terms of the Credit Support Annex and to the extent such Eligible Collateral
has not already been applied in accordance with this Agreement or the Credit
Support Annex. Party B shall have the right to terminate this Agreement if at
any time Party A fails to comply with any of its obligations under this
paragraph in full and in a timely manner.

(r)   Definitions.

(i) As used herein:
“Credit Support Annex” means the 1994 ISDA Credit Support Annex between Party A
and Party B dated as of February 22, 2007.
“Depositor” means Nissan Auto Receivables Corporation II.
“Eligible Collateral” has the meaning set forth in the Credit Support Annex.
“Free Writing Prospectus” means any free writing prospectus prepared in
connection with the public offering of the Notes.
“Preliminary Prospectus Supplement” means any preliminary prospectus supplement
prepared in connection with the public offering and sale of the Notes.
“Prospectus Supplement” means any preliminary prospectus supplement prepared in
connection with the public offering and sale of the Notes.

20



--------------------------------------------------------------------------------



 



“Qualified Counterparty” means a counterparty that (a) has Rated Debt and
(b) becomes a party to this Agreement (or party to an agreement in form and
substance satisfactory to Party B, the Servicer and the Indenture Trustee) in
accordance with Part 5(e) of this Schedule and pursuant to documentation which
is not less favorable to Party B than this Agreement.
“Moody’s” means Moody’s Investors Service, Inc. or its successor.
“Notes” mean the asset-backed notes issued by Party B under the Indenture.
“Rated Debt” means, with respect to a counterparty,(1) in the case of S&P,
(i) S&P assigns (x) a long-term debt rating equal to or higher than “A” to the
counterparty, and (y) assigns a short-term debt rating equal to or higher than
“A-1” to the counterparty (if the counterparty has both long-term and short-term
debt ratings), or (ii) S&P assigns a long-term debt rating equal to or higher
than “A+” to the counterparty (if the counterparty only has a long-term debt
rating), and (2) in the case of Moody’s (i) Moody’s assigns (x) a long-term debt
rating equal to or higher than “A2” to the counterparty, and (y) a short-term
debt rating equal to or higher than “P1” to the counterparty (if the
counterparty has both long-term and short-term debt ratings), or (ii) Moody’s
assigns a long-term debt rating equal to or higher than “A1” to the counterparty
(if the counterparty only has a long-term debt rating).
“Rating Agencies” means S&P and Moody’s.
“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, prior written confirmation by such Rating Agency that the
occurrence of such event or circumstance will not cause it to downgrade, qualify
or withdraw its rating assigned to any of the Notes.
“S&P” means Standard & Poor’s, a division of the McGraw-Hill Companies Inc. or
its successor.
“Servicer” means Nissan Motor Acceptance Corporation or its successor.
Reference is made to that certain Indenture dated as of February 22, 2007 (the
“Indenture”) among Party B as the Issuer thereunder and Wells Fargo Bank,
National Association, as Indenture Trustee and the Sale and Servicing Agreement
dated as of February 22, 2007 (the “Sale and Servicing Agreement”) among Party B
as the Issuer, Nissan Auto Receivables Corporation II and Nissan Motor
Acceptance Corporation. Capitalized terms used but not defined in this Agreement
or this Schedule will have the meanings ascribed to them in the Indenture or
Sale and Servicing Agreement.

21



--------------------------------------------------------------------------------



 



(s)   Amendments. Section 9(b) of this Agreement is hereby amended by inserting
the following at the end thereof:

it being a further condition to any such amendment or modification that the
Rating Agency Condition shall have been satisfied.

(t)   Regulation AB Financial Disclosure.

Subject to the last two paragraphs of this clause (t), so long as Party B, the
Depositor or any of such parties’ Affiliates (collectively, “Nissan”) shall file
reports in respect of the Notes with the Securities and Exchange Commission (the
“SEC”) pursuant to Sections 13(a) or 15(d) of the the Securities Exchange Act of
1934, as amended (the “Exchange Act”), Party A agrees to Deliver within ten
(10) calendar days of receipt of a written request therefor by Party B or the
Depositor, such information relating to Party A as may be necessary to enable
Nissan to comply with any SEC disclosure requirements, including without
limitation information concerning Party A required by Items 1115 of
Regulation AB and Forms 8-K, 10-D and 10-K. To the extent necessary to comply
with Regulation AB, Party A shall obtain any necessary auditor’s consents
related to any financial statements of Party A required to be incorporated by
reference into any report filed by Nissan with the SEC and promptly to forward
to the Depositor any such auditor consents obtained. The information provided,
or authorized to be incorporated by reference, by Party A pursuant to this Part
5(t) is referred to as the “Additional Information.”
For the purpose of this Part 5(t):
“Deliver” includes actual delivery or transmission of information in an
EDGAR-compatible format or, in the case of any financial information required to
be delivered pursuant to Item 1115 of Regulation AB and Forms 8-K, 10-D and
10-K, making such financial information available in an EDGAR-compatible format
for incorporation by reference to the extent permitted by Regulation AB,
together with actual delivery of all necessary auditor’s consents.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval
system.

22



--------------------------------------------------------------------------------



 



“Regulation AB” means Subpart 229.1100 — Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such may be amended from time
to time, and subject to such clarification and interpretation as have been
provided by the SEC in the adopting release (Asset-Backed Securities, Securities
Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the
staff of the SEC, or as may be provided by the SEC or its staff from time to
time.
If at any time during a period that reports are being filed with respect to
Party B and the Notes in accordance with the Exchange Act and the rules and
regulations of the SEC, as reasonably calculated by the Depositor, the
“significance percentage” of this Agreement for any class of the Notes is 10% or
more, Party A shall within five (5) Local Business Days following receipt of
request therefor provide the Additional Information required under
Item 1115(b)(1) of Regulation AB for Party A. If Party A is unable to provide
such information, Party A shall within five (5) Local Business Days following
receipt of request therefor, at the sole expense of Party A, without any expense
or liability to the Depositor or Party B, either (i) post Eligible Collateral,
in form, substance and amount satisfactory to the Depositor, or (ii) cause a
Qualified Counterparty (which satisfies the Rating Agency Condition and any
other requirements of this Agreement) to replace Party A as party to this
Agreement that has agreed to Deliver any information, report, certification or
accountants’ consent when and as required under this Part 5(t) hereof.
If at any time during a period that reports are being filed with respect to
Party B and the Notes in accordance with the Exchange Act and the rules and
regulations of the SEC, as reasonably calculated by the Depositor, the
“significance percentage” of this Agreement for any class of the Notes is 20% or
more, Party A shall within five (5) Local Business Days following receipt of
request therefor provide the Additional Information required under
Item 1115(b)(2) of Regulation AB for Party A. If Party A is unable to provide
such information, Party A shall within five (5) Local Business Days following
receipt of request therefor, at the sole expense of Party A, without any expense
or liability to the Depositor or Party B, cause a Qualified Counterparty (which
satisfies the Rating Agency Condition and any other requirements of this
Agreement to replace Party A as party to this Agreement that has agreed to
Deliver any information, report, certification or accountants’ consent when and
as required under this Part 5(t) hereof.

23



--------------------------------------------------------------------------------



 



Party A represents and warrants that the statements appearing in the Preliminary
Prospectus Supplement relating to Party B and the Notes, dated February 14, 2007
and the Prospectus Supplement relating to Party B and the Notes, dated
February 15, 2007, under the heading the captions “Summary — Swap Counterparty”
and “The Swap Counterparty”. (collectively, “Prospectus Information”) are true
and correct in all material respects and do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein not misleading.
(A) Party A shall indemnify and hold harmless Nissan and its directors or
officers and any person controlling Nissan, from and against any and all losses,
claims, damages and liabilities (including legal fees and expenses) caused by
any untrue statement or alleged untrue statement of a material fact contained in
the Prospectus Information or in any Additional Information or caused by any
omission or alleged omission to state in the Prospectus Information or any
Additional Information, as applicable, a material fact required to be stated
therein or necessary to make the statements therein not misleading.
(B) Nissan Motor Acceptance Corporation, as Sponsor (“Sponsor”), shall indemnify
and hold harmless Party A, and its directors or officers and any person
controlling Party A, from and against any and all losses, claims, damages and
liabilities caused by any untrue statement or alleged untrue statement of a
material fact contained in the Preliminary Prospectus Supplement and the
Prospectus, dated February 14, 2007, relating to the Notes, and the Prospectus
Supplement, dated February 15, 2007 relating to the Notes (together with the
accompanying base prospectus) (collectively, the “Prospectus Disclosure”) or
caused by any omission or alleged omission to state in the Prospectus Disclosure
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that the Sponsor shall not be liable in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon any such untrue statement or alleged untrue statement in
or omission or alleged omission made in any such Prospectus Disclosure in the
Prospectus Information or the Additional Information.
Promptly after the indemnified party under this Part 5(t) receives notice of the
commencement of any such action, the indemnified party will, if a claim in
respect thereof is to be made pursuant to this Part 5(t), promptly notify the
indemnifying party in writing of the commencement thereof. In case any such
action is brought against the indemnified party, and it notifies the
indemnifying party of the commencement

24



--------------------------------------------------------------------------------



 



thereof, the indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party except as set
forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel to represent the indemnified party in an action, the
indemnified party shall have the right to employ separate counsel (including
local counsel), and the indemnifying party shall bear the reasonable fees, costs
and expenses of such separate counsel if (i) such indemnified party shall have
been advised by such counsel that there may be one or more legal defenses
available to it which are different from or additional to those available to the
indemnifying party and in the reasonable judgment of such counsel it is
advisable for such indemnified party to employ separate counsel, (ii) a conflict
or potential conflict exists (based on advice of counsel to the indemnified
party) between the indemnified party and the indemnifying party, (iii) the
indemnifying party shall not have employed counsel reasonably satisfactory to
the indemnified party to represent the indemnified party within a reasonable
time after notice of the institution of such action or (iv) the indemnifying
party shall authorize the indemnified party to employ separate counsel at the
expense of the indemnifying party. The indemnifying party will not, without the
prior written consent of the indemnified party, settle or compromise or consent
to the entry of any judgment with respect to any pending or threatened claim,
action, suit or proceeding in respect of which indemnification or contribution
may be sought hereunder (whether or not the indemnified party is an actual or
potential party to such claim or action) unless such settlement, compromise or
consent includes an unconditional release of each indemnified party from all
liability arising out of such claim, action, suit or proceeding. No indemnified
party will settle or compromise or consent to the entry of any judgment with
respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder without
the consent of the indemnifying party, which consent shall not be unreasonably
withheld.

25



--------------------------------------------------------------------------------



 



            NISSAN AUTO RECEIVABLES
2007-A OWNER TRUST

By: Wilmington Trust Company, not in its individual
capacity but solely as owner trustee
      By:   /s/ Robert J. Perkins         Name:   Robert J. Perkins       
Title:   Sr. Financial Services Officer       
HSBC BANK USA, NATIONAL ASSOCIATION
      By:   /s/ Sandra Nicotra         Name:   Sandra Nicotra        Title:  
Senior Vice President
and, for purposes of Part 5(t) only:        NISSAN MOTOR ACCEPTANCE CORPORATION
      By:   /s/ Steven R. Lambert         Name:   Steven R. Lambert       
Title:   President     

26



--------------------------------------------------------------------------------



 



Execution Copy
ISDA ®
International Swaps and Derivatives Association, Inc.
CREDIT SUPPORT ANNEX
to the Schedule to the
ISDA MASTER AGREEMENT
dated as of February 22, 2007
between
HSBC Bank USA, National Association (“Party A”)
and
Nissan Auto Receivables 2007-A Owner Trust (“Party B”)
This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above (this “Agreement”), is part of its Schedule and is a
Credit Support Document under this Agreement with respect to Party A.
Accordingly, the parties agree as follows:
Paragraphs 1 - 12. Incorporation
Paragraphs 1 through 12 inclusive of the ISDA Credit Support Annex (Bilateral
Form) (ISDA Agreements Subject to New York Law Only) published in 1994 by the
International Swaps and Derivatives Association, Inc. are incorporated herein by
reference and made a part hereof:
Paragraph 13. Elections and Variables

(a)   Security Interest for “Obligations”. The term “Obligations” as used in
this Annex includes no additional obligations of Secured Party and, for purposes
of the definition of Obligations in Paragraph 12, includes no additional
obligations of Pledgor.

(b) Credit Support Obligations.

  (i)   “Delivery Amount” will have the meanings specified in Paragraph 3(a)
except that the words “upon a demand made by the Secured Party on or promptly
following a Valuation Date” shall be deleted and replaced by the words “on each
Valuation Date”.

 



--------------------------------------------------------------------------------



 



  (ii)   “Credit Support Amount” (x) means the Credit Support Amount required
under Paragraph 13(n) (in the case of a Party A Rating Downgrade or Level Two
S&P Party A Downgrade relating to an action taken by S&P); or (y) has the
meaning specified under the relevant definition of Ratings Criteria (in the case
of Moody’s First Trigger Event or Moody’s Second Trigger Event); in each case as
calculated on a daily basis by the Valuation Agent. The Credit Support Amount
shall be calculated by reference to the provisions set forth in this Annex which
would result in Party A transferring the greatest amount of Eligible Credit
Support to Party B or, if applicable, which would result in Party B returning
the least amount of Posted Credit Support. In circumstances where more than one
of the Ratings Criteria or Party A Rating Downgrade or Level Two S&P Party A
Downgrade apply, the Credit Support Amount shall be calculated by reference to
the Ratings Criteria or Party A Rating Downgrade or Level Two S&P Party A
Downgrade which would result in Party A transferring the greatest amount of
Eligible Credit Support or, if applicable, which would result in Party B
returning the least amount of Posted Credit Support.

  (iii)   Eligible Collateral. The following items will qualify as “Eligible
Collateral”:

                                      Moody’s Second             Valuation  
Moody’s First   Ratings             Percentage: *   Ratings Trigger   Trigger **
  S&P**
(A)
  Cash: US Dollars       100%   100%   100%
 
                   
(B)
  U.S. Treasury       100%   100%   98.9%
 
  Securities:                
 
  negotiable debt                
 
  obligations issued                
 
  by the U.S.                
 
  Treasury Department                
 
  (“Treasuries”)                
 
  having a remaining                
 
  maturity of up to                
 
  and not more than 1                
 
  year.                
 
                   
(C)
  Treasuries having a       100%   97% (1-5yr)   95.5% (1-5yr)
 
  remaining maturity           94% (5-10yr)   92.8% (5-10yr)
 
  of greater than 1                
 
  year but not more                
 
  than 10 years.                

2



--------------------------------------------------------------------------------



 



                                      Moody’s Second             Valuation  
Moody’s First   Ratings             Percentage: *   Ratings Trigger   Trigger **
  S&P**
(D)
  Treasuries having a       100%   90% (10-20yr)   91.1% (10-20yr)
 
  remaining maturity           88% (>20yr)   88.6% (>20yr)
 
  of greater than 10                
 
  years.                
 
                   
(E)
  Agency Securities:       100%   99%   98.5%
 
  Debenture                
 
  obligations of the                
 
  Federal National                
 
  Mortgage                
 
  Association (FNMA),                
 
  Federal Home Loan                
 
  Mortgage                
 
  Corporation (FHLMC)                
 
  (collectively,                
 
  “Agency                
 
  Securities”) having                
 
  a remaining                
 
  maturity of not                
 
  more than 1 year.                
 
                   
(F)
  Agency Securities       100%   96% (1-5yr)   94.5% (1-5yr)
 
  having a remaining                
 
  maturity of greater                
 
  than 1 year but not                
 
  more than 5 years.                
 
                   
(G)
  Agency Securities       100%   93% (5-10yr)   90.7% (5-10yr)
 
  having a remaining                
 
  maturity of greater                
 
  than 5 years but                
 
  not more than 10                
 
  years.                
 
                   
(H)
  Agency Securities       100%   89%   87.7%
 
  having a remaining                
 
  maturity of greater                
 
  than 10 years but                
 
  not more than 20                
 
  years.                

3



--------------------------------------------------------------------------------



 



                                      Moody’s Second             Valuation  
Moody’s First   Ratings             Percentage: *   Ratings Trigger   Trigger **
  S&P**
(I)
  Agency Securities       100%   87%   84.4%
 
  having a remaining                
 
  maturity of greater                
 
  than 20 years but                
 
  not more than 30                
 
  years.                
 
                   
(J)
  FHLMC Certificates.       % to be determined   % to be determined   91.5%
 
  Mortgage                
 
  participation                
 
  certificates issued                
 
  by FHLMC evidencing                
 
  undivided interests                
 
  or participations                
 
  in pools of first                
 
  lien conventional                
 
  or FHA/VA                
 
  residential                
 
  mortgages or deeds                
 
  of trust,                
 
  guaranteed by                
 
  FHLMC, and having a                
 
  remaining maturity                
 
  of not more than 30                
 
  years.                
 
                   
(K)
  FNMA Certificates.       % to be determined   % to be determined   91.5%
 
  Mortgage-backed                
 
  pass-through                
 
  certificates issued                
 
  by FNMA evidencing                
 
  undivided interests                
 
  in pools of first                
 
  lien mortgages or                
 
  deeds of trust on                
 
  residential                
 
  properties,                
 
  guaranteed by FNMA,                
 
  having a remaining                
 
  maturity of not                
 
  more than 30 years.                

4



--------------------------------------------------------------------------------



 



                                      Moody’s Second             Valuation  
Moody’s First   Ratings             Percentage: *   Ratings Trigger   Trigger **
  S&P**  
(L)
  GNMA Certificates.       % to be determined   % to be determined   91.5%
 
  Mortgage-backed                
 
  pass-through                
 
  certificates issued                
 
  by private                
 
  entities,                
 
  evidencing                
 
  undivided interests                
 
  in pools of first                
 
  lien mortgages or                
 
  deeds of trust on                
 
  single family                
 
  residences,                
 
  guaranteed by the                
 
  Government National                
 
  Mortgage                
 
  Association (GNMA)                
 
  with the full faith                
 
  and credit of the                
 
  United States, and                
 
  having a remaining                
 
  maturity of not                
 
  more than 30 years.                
 
                   
(M)
  Commercial Paper.       % to be determined   % to be determined   99.0%
 
  Commercial Paper                
 
  with a rating of at                
 
  least P-1 by                
 
  Moody’s and at                
 
  least A-1+ by S&P                
 
  and having a                
 
  remaining maturity                
 
  of not more than 30                
 
  days.                
 
                   
(N)
  Other. Other items       % to be determined   % to be determined   % to be
determined
 
  of Credit Support                
 
  approved in writing                
 
  by each applicable                
 
  rating agency with                
 
  such valuation                
 
  percentages as                
 
  determined by each                
 
  applicable rating                
 
  agency.                

5



--------------------------------------------------------------------------------



 



 

*   The Valuation Percentage shall equal the percentage specified under such
Rating Agency’s name above. If Party A is rated by more than one Rating Agency
specified above, the Valuation Percentage shall equal the lowest of the
applicable percentages specified above.   **   A parenthetical in the form of
(a-b yr) means a security having a remaining maturity greater than or equal to a
years and less than b years.

  (iv)   There shall be no “Other Eligible Support” for Party A for purposes of
this Annex.     (v)   Thresholds.

  (A)   “Independent Amount” means with respect to Party A: Not Applicable.

      “Independent Amount” means with respect to Party B: Not Applicable.

  (B)   “Threshold” means with respect to Party A: Infinity; provided that for
so long as (i) Party A is not above the Moody’s First Trigger Required Ratings
and either (x) Party A had been below the Moody’s First Trigger Required Ratings
since this Annex was executed or (y) at least 30 Local Business Days have
elapsed since the last time Party A had been below the Moody’s First Trigger
Required Ratings, or (ii) (x) a Party A Rating Downgrade has occurred and has
been continuing for at least 30 days, or (y) a Level Two S&P Party A Downgrade
has occurred and is continuing, the Threshold with respect to Party A shall be
zero; further, provided, if a Moody’s Second Rating Trigger Requirement has
occurred and is continuing pursuant to the Agreement, the Threshold shall be
zero in the event Party A fails to assign all of its rights and obligations
under the Agreement on or before the 20th day after the date of a Moody’s Second
Rating Trigger Requirement (as described in Part 1(g) of the Schedule) continues
to exist. Party A will post Eligible Collateral on or prior to the 20th day
following a Moody’s Second Rating Trigger Requirement.

      “Threshold” means with respect to Party B: Not Applicable.

6



--------------------------------------------------------------------------------



 



  (C)   “Minimum Transfer Amount” means with respect to Party A$50,000.

      “Minimum Transfer Amount” means with respect to Party B$50,000.

  (D)   Rounding. The Delivery Amount will be rounded up and the Return Amount
will be rounded down to the nearest integral multiple of $10,000.00,
respectively.

(c)   Valuation and Timing.

  (i)   “Valuation Agent” means Party A; provided, however, that if an Event of
Default shall have occurred with respect to which Party A is the Defaulting
Party, Party B shall have the right to designate as Valuation Agent an
independent party, reasonably acceptable to Party A, the cost for which shall be
borne by Party A. All calculations by the Valuation Agent must be made in
accordance with standard market practice, including, in the event of a dispute
as to the Value of any Eligible Credit Support or Posted Credit Support, by
making reference to quotations received by the Valuaton Agent from one or more
pricing sources.

  (ii)   “Valuation Date” means: each Local Business Day on which the Credit
Support Amount would be greater than zero.     (iii)   “Valuation Time” means:

      [   ] the close of business in the city of the Valuation Agent on the
Valuation Date or date of calculation, as applicable;

      [X] the close of business on the Local Business Day before the Valuation
Date or date of calculation, as applicable;

    provided that the calculations of Value and Exposure will be made as of
approximately the same time on the same date.

  (iv)   “Notification Time” means 1:00 p.m., New York time, on a Local Business
Day.     (v)   Notwithstanding the definition of Valuation Agent and Valuation
Date, at any time while the long-term unsecured debt or counterparty rating of
Party A’s Credit Support Provider is not above “BBB”, the calculations of
Exposure and the Value of any Eligible Credit Support or Posted Credit Support
must be verified by an external mark monthly. The external mark must be obtained
by an independent third party, and cannot be verified by the same entity more
than four times in any 12-month period. In addition, the

7



--------------------------------------------------------------------------------



 



      external mark-to-market valuations should reflect the higher of two bids
from counterparties that would be eligible and willing to provide the swap in
the absence of the current provider. The Value of any Eligible Credit Support or
Posted Credit Support and Exposure should be based on the greater of the
calculations of the Valuation Agent and the external marks, and any deficiencies
in Value and Exposure must be cured within three days.

  (vi)   Notice to S&P. At any time at which Party A (or, to the extent
applicable, its Credit Support Provider) does not have a long-term
unsubordinated and unsecured debt rating of at least “BBB+” from S&P, the
Valuation Agent shall provide to S&P not later than the Notification Time on the
Local Business Day following each Valuation Date its calculations of the Secured
Party’s Exposure and the S&P Value of any Eligible Credit Support or Posted
Credit Support for that Valuation Date. The Valuation Agent shall also provide
to S&P any external marks received pursuant to the preceding paragraph.

(d)   Conditions Precedent. No event shall constitute a “Specified Condition”.  
(e)   Substitution.

  (i)   “Substitution Date” means the Local Business Day in New York on which
the Secured Party is able to confirm irrevocable receipt of the Substitute
Credit Support, provided that (x) such receipt is confirmed before 3:00 p.m.
(New York time) on such Local Business Day in New York and (y) the Secured Party
has received, before 1:00 p.m. (New York time) on the immediately preceding
Local Business Day in New York, the notice of substitution described in
Paragraph 4(d)(i).

  (ii)   Consent. The Pledgor is not required to obtain the Secured Party’s
consent for any substitution pursuant to Paragraph 4(d).

(f)   Dispute Resolution.

  (i)   “Resolution Time” means 1:00 p.m., New York time, on the Local Business
Day following the date on which a notice is given that gives rise to a dispute
under Paragraph 5.

8



--------------------------------------------------------------------------------



 



  (ii)   Value. For the purpose of Paragraphs 5(i)(C) and 5(ii), the Value of
Posted Credit Support will be calculated as follows: for Cash, the U.S. dollar
value thereof, and for each item of Eligible Collateral (except for Cash), an
amount in U.S. dollars equal to the product of (i) either (A) the bid price for
such security quoted on such day by a principal market-maker for such security
selected in good faith by the Secured Party or (B) the most recent publicly
available bid price for such security as reported by a quotation service or in a
medium selected in good faith and in a commercially reasonable manner by Secured
Party, multiplied by (ii) the percentage figure listed in Paragraph 13(b)(ii)
hereof with respect to such security.

  (iii)   Alternative. The provisions of Paragraph 5 will apply.

(g)   Holding and Using Posted Collateral.

  (i)   Eligibility to Hold Posted Collateral; Custodians. Secured Party will
not be entitled to hold Posted Collateral itself, and instead the Secured Party
will be entitled to hold Posted Collateral through the Indenture Trustee which
Posted Collateral (i) shall not be commingled or used with any other asset held
by the Indenture Trustee but shall be held in a separate trust account for this
purpose only and (ii) shall not be transferred to any other person or entity but
Party A pursuant to the provisions herein except (x) in any case contemplated by
Paragraph 8(a) of this Annex with respect to Party A or (y) as directed by Party
A; provided, however, that if the Indenture Trustee does not have a short-term
debt rating of at least “A-1” by S&P, then a third party custodian with a
short-term debt rating of at least “A-1” by S&P must hold such Posted
Collateral.     (ii)   Use of Posted Collateral. The provisions of Paragraph
6(c) will not apply to Secured Party and without prejudice to Secured Party’s
rights under Paragraph 8 of the Credit Support Annex, Secured Party will not
take any action specified in such Section 6(c).

(h)   Distributions and Interest Amount.

  (i)   The “Interest Rate”, with respect to Eligible Collateral in the form of
Cash, for any day, will be the lesser of (x) the rate opposite the caption
“Federal funds (effective)” for such day as published by the Federal Reserve
Publication H.15 (519) or any successor publication as published by the Board of
Governors of the Federal Reserve System and (y) the rate of interest actually
received on such Cash.

9



--------------------------------------------------------------------------------



 



  (ii)   The “Transfer of Interest Amount” will be made within 3 Local Business
Days after the last Local Business Day of each calendar month in an amount not
to exceed the interest actually received.

  (iii)   Alternative Interest Amount. The provisions of Paragraph 6(d)(ii) will
apply.

(i)   Additional Representations. None.   (j)   Other Eligible Support and Other
Posted Support. Not Applicable.   (k)   Demands and Notices. All demands,
specifications and notices made by a party to this Annex will be made to the
following:

  Party A:   As set forth in the Schedule.     Party B:   As set forth in the
Schedule.

(l)   Addresses for Transfers.

  Party A:
  Cash/Interest Payments: (USD Only)
Eligible Collateral (other than cash):     Party B:   Nissan Auto Receivables
2007-A Owner Trust
c/o Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Nissan Auto Receivables 2007-A Owner Trust

Dorri Wolhar
Telephone: 302-636-9194
Facsimile: 302-636-4140

10



--------------------------------------------------------------------------------



 



(m)   Other Provisions.

  (i)   This Credit Support Annex is a Security Agreement under the New York
UCC.     (ii)   Paragraph 1(b) of this Annex is amended by deleting it and
restating it in full as follows:

      “(b) Secured Party and Pledgor. All references in this Annex to the
“Secured Party” mean Party B, and all references in this Annex to the “Pledgor”
mean Party A; provided, however, that if Other Posted Support is held by Party
B, all references herein to the Secured Party with respect to that Other Posted
Support will be to Party B as the beneficiary thereof and will not subject that
support or Party B as the beneficiary thereof to provisions of law generally
relating to security interests and secured parties.”

  (iii)   Paragraph 2 of this Annex is amended by deleting the first sentence
thereof and restating that sentence in full as follows: “Party A, as the
Pledgor, hereby pledges to Party B, as the Secured Party, as security for the
Pledgor’s Obligations, and grants to the Secured Party a first priority
continuing security interest in, lien on and right of Set-off against all Posted
Collateral Transferred to or received by the Secured Party hereunder.”     (iv)
  Only Party A makes the representations contained in Paragraph 9 of this Annex.
    (v)   Paragraph 12 of this Annex is amended by deleting the definitions of
“Pledgor” and “Secured Party” and replacing them with the following:”         “
‘Secured Party’ means Party B.         ‘Pledgor’ means Party A.”     (vi)  
Paragraph 12 is hereby amended by adding, in alphabetical order, the following:
        “Moody’s” means Moody’s Investor Services, Inc., or any successor to the
rating business of such entity.”         “S&P” means Standard and Poor’s Ratings
Services, a division of The McGraw-Hill Companies, Inc., or any successor to the
rating business of such entity.”

11



--------------------------------------------------------------------------------



 



  (vii)   Notwithstanding anything to the contrary in Paragraph 10, the Pledgor
will be responsible for, and will reimburse the Secured Party for all transfer
and other taxes and other costs involved in any Transfer of Eligible Collateral.

(n) S&P Criteria
“S&P Credit Support Amount” means, for any Valuation Date, the excess, if any,
of (I) (A) for any Valuation Date on which (i) a Party A Rating Downgrade has
occurred and been continuing for at least 30 days, or (ii) a Level Two S&P Party
A Downgrade has occurred and is continuing, an amount equal to the sum of
(1) 100% of the Secured Party’s Exposure for such Valuation Date and (2) the VB
for such Transaction, or (B) for any other Valuation Date, zero, over (II) the
Threshold for Party A for such Valuation Date.
“VB” means the Notional Amount (as defined in the Confirmation for each
outstanding Transaction under this Agreement) times the relevant percentage set
out in Table A below:
TABLE A
Volatility Buffer

                                      Less than 10 years,                 but
more than 5   Greater than 10     Less than 5 years   years to   years to     to
Termination Date   Termination Date of   Termination Date of Counterparty   of
the Transaction.   the Transaction.   the Transaction.
The rating by S&P of Party A’s short-term unsecured, unsubordinated obligations
is at least equal to “A-2”
    3.25 %     4.00 %     4.75 %
The rating by S&P of Party A’s short-term unsecured, unsubordinated obligations
is equal to “A-3”
    4.00 %     5.00 %     6.25 %

12



--------------------------------------------------------------------------------



 



Volatility Buffer

                                      Less than 10 years,                 but
more than 5   Greater than 10     Less than 5 years   years to   years to     to
Termination Date   Termination Date of   Termination Date of Counterparty   of
the Transaction.   the Transaction.   the Transaction.
The rating by S&P of Party A’s long-term unsecured, unsubordinated obligations
is equal to or less than “BB+”
    4.50 %     6.75 %     7.50 %

(o) Moody’s Criteria

    “Moody’s First Trigger Event” means that no Relevant Entity has credit
ratings from Moody’s at least equal to the Moody’s First Trigger Ratings
Threshold.       “Moody’s First Trigger Ratings Threshold” means, with respect
to Party A, the guarantor under an Eligible Guarantee or an Eligible
Replacement, (i) if such entity has a short-term unsecured and unsubordinated
debt rating from Moody’s, a long-term unsecured and unsubordinated debt rating
or counterparty rating from Moody’s of “A2” and a short-term unsecured and
unsubordinated debt rating from Moody’s of “Prime-1”, or (ii) if such entity
does not have a short-term unsecured and unsubordinated debt rating or
counterparty rating from Moody’s, a long-term unsecured and unsubordinated debt
rating or counterparty rating from Moody’s of “A1”.       “Moody’s Second
Trigger Event” means that no Relevant Entity has credit ratings from Moody’s at
least equal to the Moody’s Second Trigger Ratings Threshold.       “Moody’s
Second Trigger Ratings Threshold” means, with respect to Party A, the guarantor
under an Eligible Guarantee or an Eligible Replacement, (i) if such entity has a
short-term unsecured and unsubordinated debt rating from Moody’s, a long-term
unsecured and unsubordinated debt rating or counterparty rating from Moody’s of
“A3” and a short-term unsecured and unsubordinated debt rating from Moody’s of
“Prime-2”, or (ii) if such entity does not have a short-term unsecured and
unsubordinated debt rating from Moody’s, a long-term unsecured and
unsubordinated debt rating or counterparty rating from Moody’s of “A3”.

13



--------------------------------------------------------------------------------



 



    Moody’s Credit Support Amount.* With respect to a Moody’s First Trigger
Event or a Moody’s Second Trigger Event relating to an action taken by Moody’s,
the “Credit Support Amount” shall mean with respect to a Pledgor on a Valuation
Date the sum of:

  (i)   With respect to a Moody’s First Trigger Event:     (A)   the greater of
the Secured Party’s Exposure and $0, plus     (B)   Notional Amount times the
relevant percentage set out in Table B below.     (ii)   With respect to a
Moody’s Second Trigger Event:     (A)   the greater of the Secured Party’s
Exposure, $0 or the amount owed by Party A on the next Payment Date (as such
term is defined in the Confirmation for each outstanding Transaction under this
Agreement), plus     (B)   Notional Amount times the relevant percentage set out
in Table B below.

 

*   To the extent that both the Moody’s Credit Support Amount and the S&P Credit
Support Amount apply, the greater of the two amounts shall be the Credit Support
Amount.

TABLE B

                              Moody’s Second Weighted Average Life   Moody’s
First Trigger   Trigger Event has of Hedge in Years   Event has Occurred  
Occurred
1
    0.15 %     0.50 %
2
    0.30 %     1.00 %
3
    0.40 %     1.50 %
4
    0.60 %     1.90 %
5
    0.70 %     2.40 %
6
    0.80 %     2.80 %
7
    1.00 %     3.20 %

14



--------------------------------------------------------------------------------



 



                              Moody’s Second Weighted Average Life   Moody’s
First Trigger   Trigger Event has of Hedge in Years   Event has Occurred  
Occurred
8
    1.10 %     3.60 %
9
    1.20 %     4.00 %
10
    1.30 %     4.40 %
11
    1.40 %     4.70 %
12
    1.50 %     5.00 %
13
    1.60 %     5.40 %
14
    1.70 %     5.70 %
15
    1.80 %     6.00 %
16
    1.90 %     6.30 %
17
    2.00 %     6.60 %
18
    2.00 %     6.90 %
19
    2.00 %     7.20 %
20
    2.00 %     7.50 %
21
    2.00 %     7.80 %
22
    2.00 %     8.00 %
23
    2.00 %     8.00 %
24
    2.00 %     8.00 %
25
    2.00 %     8.00 %
26
    2.00 %     8.00 %

15



--------------------------------------------------------------------------------



 



                              Moody’s Second Weighted Average Life   Moody’s
First Trigger   Trigger Event has of Hedge in Years   Event has Occurred  
Occurred
27
    2.00 %     8.00 %
28
    2.00 %     8.00 %
29
    2.00 %     8.00 %
30
    2.00 %     8.00 %

16



--------------------------------------------------------------------------------



 



Accepted and agreed:

                  HSBC BANK USA, NATIONAL ASSOCIATION       NISSAN AUTO
RECEIVABLES 2007-A OWNER TRUST

By: WILMINGON TRUST COMPANY,
not in its individual capacity but solely as
owner trustee
 
               
By:
  /s/ Sandra Nicotra       By:   /s/ Robert J. Perkins
 
           
 
  Name: Sandra Nicotra           Name: Robert J. Perkins
 
  Title: Senior Vice President           Title: Sr. Financial Officer
 
  Date: Februar 22, 2007           Date: February 22, 2007

17



--------------------------------------------------------------------------------



 



Execution Copy
SWAP TRANSACTION CONFIRMATION

         
Date:
  February 22, 2007    
 
       
To:
  Nissan Auto Receivables 2007-A Owner Trust   (“Party B”)
 
  c/o Wilmington Trust Company, as Owner Trustee    
 
  Rodney Square North    
 
  1100 North Market Street    
 
  Wilmington, Delaware 19890    
 
  Attention: Nissan Auto Receivables 2007-A Owner Trust      
 
  With a copy to: Rachel Serina, CTP    
 
  Senior Treasury Manager, Funding    
 
  Nissan North America, Inc.    
 
  BellSouth Tower    
 
  333 Commerce Street    
 
  10th Floor, B-10-C    
 
  Nashville, TN 37201-1800    
 
  Telephone: 615-725-8146    
 
  Facsimile: 615-725-1720    
 
       
From:
  HSBC Bank USA, National Association   (“Party A”)
 
  452 5th Ave.    
 
  New York, NY 10018    
 
  Attention: Christian McGreevy    
 
  Telephone: 212-525-8710    
 
  Facsimile: 212-575-5517    
 
       
Ref. No.
  468253HN/DRAFT    

Dear Sir or Madam:
The purpose of this letter (this “Confirmation”) is to confirm the terms and
conditions of the Transaction entered into between us on the Trade Date
specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.
1. The definitions and provisions contained in (i) the 2000 ISDA Definitions
(the “ISDA Definitions”), as published by the International Swaps and
Derivatives Association, Inc, and (ii) the Indenture dated as of February 22,
2007 (the “Indenture”) between Party B and Wells Fargo Bank, National
Association, as indenture trustee relating to the issuance by Party B of certain
debt obligations, are incorporated into this Confirmation. In the event of any
inconsistency between the ISDA Definitions and this Confirmation, this
Confirmation will govern. References herein to a “Transaction” shall be deemed
to be references to a “Swap Transaction” for purposes of the ISDA Definitions.
Capitalized terms used but not defined herein have the meanings ascribed to them
in the Indenture.

 



--------------------------------------------------------------------------------



 



2. The terms of the particular Transaction to which the Confirmation relates are
as follows:

     
Transaction Type:
  Interest Rate Swap
 
   
Currency for Payments:
  U.S. Dollars
 
   
Notional Amount:
  For the Initial Calculation Period, the Notional
 
  Amount shall be equal to USD $236,852,000.00.
 
  For each subsequent Calculation Period, the
 
  Notional Amount shall be equal to the aggregate
 
  note balance of the Class A-4 Notes on the first
 
  day of such Calculation Period. With respect to
 
  any Payment Date, the aggregate note balance of
 
  the Class A-4 Notes will be determined using the
 
  Servicer’s Certificate issued on the
 
  Determination Date immediately preceding the
 
  Payment Date (giving effect to any reductions of
 
  the note balance of the Class A-4 Notes reflected
 
  in such Servicer’s Certificate).
 
   
Initial Calculation Period:
  February 22, 2007 to but excluding March 15, 2007.
 
   
Term:
   
 
   
Trade Date:
  February 15, 2007
 
   
Effective Date:
  February 22, 2007
 
   
Termination Date:
  The earlier of (i) June 17, 2013 and (ii) the
 
  date on which the note balance of the Class A-4
 
  Notes is reduced to zero.
 
   
Fixed Amounts:
   
 
   
Fixed Rate Payer:
  Party B
 
   
Calculation Period End
  Monthly on the 15th of each month,
Dates:
  commencing March 15, 2007, through and including
 
  the Termination Date; No Adjustment.
 
   
Payment Dates:
  Monthly on the 15th of each month,
 
  commencing March 15, 2007, through and including
 
  the Termination Date.

2



--------------------------------------------------------------------------------



 



     
Business Day Convention:
  Following
 
   
Business Day:
  Principal place of business of Party A, New York,
 
  Delaware, Minnesota, Tennessee and Texas
 
   
Fixed Rate:
  5.0450%
 
   
Fixed Rate Day Count Basis:
  30/360
 
   
Floating Amounts:
   
 
   
Floating Rate Payer:
  Party A
 
   
Calculation Period End
  Monthly on the 15th of each month,
Dates:
  commencing March 15, 2007, through and including
 
  the Termination Date, subject to adjustment in
 
  accordance with the Following Business Day
 
  Convention.
 
   
Payment Dates:
  Monthly on the 15th of each month,
 
  commencing March 15, 2007, through and including
 
  the Termination Date.
 
   
Business Day Convention:
  Following
 
   
Business Day:
   
 
   
For Payment Dates:
  Principal place of business of Party A, New York,
 
  Delaware, Minnesota, Tennessee and Texas
 
   
For the determination of the Floating Rate:
  London
 
   
Floating Rate Option:
  USD-LIBOR-BBA
 
   
Designated Maturity:
  1 Month
 
   
Spread:
   
 
   
Floating Rate Day Count:
  None
 
   
Count: Basis:
  Actual/360
 
   
Reset Dates:
  The first day of each Calculation Period.
 
   
Compounding:
  Inapplicable

3



--------------------------------------------------------------------------------



 



3.   The additional provisions of this Confirmation are as follows:

     
Calculation Agent:
  As set forth in the Agreement.
Payments to Party A:
 
HSBC Bank USA, National Association
 
  ABA # 021-001-088
 
  For Credit to Department 299
 
  A/C: 000-04929-8
 
  HSBC Derivative Products Group
 
   
Payments to Party B:
  Wells Fargo Bank, N.A.
 
  ABA: 121000248
 
  Acct: 0001038377
 
  Acct Name: Wells Fargo Corporate Trust
 
  For further credit: Acct #20951301 NAROT 07—A
 
                                  Collection Acct.
 
  Attn: Amanda Berg 612-667-8488

4. Documentation
This Confirmation supplements, forms a part of, and is subject to, the 1992 ISDA
Master Agreement dated as of February 22, 2007 (including the Schedule thereto)
as amended and supplemented from time to time (the “Agreement”) between you and
us. All provisions contained in the Agreement govern this Confirmation except as
expressly modified herein. Unless otherwise provided in the Agreement, this
Confirmation is governed by the laws of the State of New York.
The remainder of this page intentionally left blank.

4



--------------------------------------------------------------------------------



 



Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to us.

            Very truly yours,

HSBC BANK USA, NATIONAL ASSOCIATION
      By:   /s/ Antonia Landgraf         Name:  Antonia Landgraf        Title: 
Assistant Vice President (ID # 12953)   

            By:   /s/ Kristina Cruz         Name:  Kristina Cruz        Title: 
Assistant Vice President (ID # 14414)     

Accepted and confirmed as of the date first above written:

          NISSAN AUTO RECEIVABLES 2007-A OWNER TRUST
   
 
       
By:
  Wilmington Trust Company,    
 
  not in its individual capacity but solely
   
 
  as owner trustee    

                By:   /s/ Robert J. Perkins         Name:   Robert J. Perkins   
    Title:   Sr. Financial Officer       

5